       Case: 5:19-cv-00333-PAB Doc #: 9 Filed: 03/26/19 1 of 7. PageID #: 78




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


BOILING CRAB FRANCHISE CO., LLC )                     CASE No.: 5:19-cv-00333
                                 )
          Plaintiff,             )                    JUDGE: HON. SARA LIOI
                                 )
vs.                              )                    DEFENDANTS’ ANSWER
                                 )
BOILING CRAB SEAFOOD LLC, et al. )
                                 )
          Defendants.            )


       Boiling Crab Seafood LLC (“Boiling Seafood”) and Shaodong Chen (“Mr. Chen”) in

answer to the Complaint of Plaintiff, Boiling Crab Franchise Co., LLC (“Plaintiff”) hereby state

as follows:

                                            PARTIES

       1.      Defendants admit the parties in this case are Plaintiff Boiling Crab Franchise Co.,

LLC., and Defendants Boiling Crab Seafood LLC and Shaodon Chen. Defendants deny all other

allegations for want of sufficient information.

       2.      Defendants admit Boiling Seafood’s LLC status and location in Akron, Ohio.

Defendants deny all other allegations in this paragraph.

       3.      Defendants admits Mr. Chen’s place of residence. Defendants deny all other

allegations.

                                            JURISDICTION

       4. Defendants admit proper jurisdiction but deny all other allegations in this paragraph.

                                                  VENUE

       5. Defendants admit proper venue but deny all other allegations in this paragraph.

                                                  1
       Case: 5:19-cv-00333-PAB Doc #: 9 Filed: 03/26/19 2 of 7. PageID #: 79



                                 FACTS COMMON TO ALL CLAIMS

       6. Defendants deny for want of sufficient information.

       7. Defendants deny for want of sufficient information.

       8. Defendants deny for want of sufficient information.

       9. Defendants deny for want of sufficient information.

       10. Defendants deny for want of sufficient information.

       11. Defendants deny for want of sufficient information.

       12. Defendants deny for want of sufficient information.

       13. Defendants deny for want of sufficient information.

       14. Defendants deny for want of sufficient information.

       15. Defendants deny for want of sufficient information.

       16. Defendants deny for want of sufficient information.

       17. Defendants deny for want of sufficient information.

       18. Defendants deny for want of sufficient information.

       19. Defendants admit to forming the company on this date. Defendants deny all other

allegations in this paragraph.

       20. Defendants deny the allegations in this paragraph.

       21. Defendants admit to using the depicted logo. Defendants deny all other allegations in

this paragraph.

       22. Defendants deny the allegations in this paragraph.

       23. Defendants admit that they created a Facebook page but deny all other allegations in

this paragraph.

       24. Defendants deny the allegations in this paragraph.

       25. Defendants deny for want of sufficient information.

                                               2
       Case: 5:19-cv-00333-PAB Doc #: 9 Filed: 03/26/19 3 of 7. PageID #: 80



       26. Defendants admit that they registered a domain name but deny all other allegations

in this paragraph.

       27. Defendants deny for want of sufficient information.

       28. Defendants admit that they closed restaurant “Boiling Crab Seafood.” Defendants

deny all other allegations in this paragraph.

       29. Defendants deny the allegations contained in this paragraph.

       30. Defendants admit to using the name “Boiling House.” Defendants deny all other

allegations.

       31. Defendants deny the allegations in this paragraph.

       32. Defendants deny the allegations in this paragraph.

       33. Defendants deny the allegations in this paragraph.



                                  FIRST CLAIM FOR RELIEF
                        (Infringement of a Federally Registered Trademark)
                                        15 U.S.C. §1114 (1)

       34. Defendants deny the allegations contained in this paragraph.

       35. Defendants deny the allegations contained in this paragraph.

       36. Defendants deny the allegations contained in this paragraph.

       37. Defendants deny the allegations contained in this paragraph.

       38. Defendants deny the allegations contained in this paragraph.

       39. Defendants deny the allegations contained in this paragraph.

       40. Defendants deny the allegations contained in this paragraph.

       41. Defendants deny the allegations contained in this paragraph.

       42. Defendants deny the allegations contained in this paragraph.

       43. Defendants deny the allegations contained in this paragraph.

                                                3
Case: 5:19-cv-00333-PAB Doc #: 9 Filed: 03/26/19 4 of 7. PageID #: 81



44. Defendants deny the allegations contained in this paragraph.



                          SECOND CLAIM FOR RELIEF
                           (Federal Unfair Competition)
                                15 U.S.C. §1125(a)

45. Defendants deny the allegations contained in this paragraph.

46. Defendants deny the allegations contained in this paragraph.

47. Defendants deny the allegations contained in this paragraph.

48. Defendants deny the allegations contained in this paragraph.

49. Defendants deny the allegations contained in this paragraph.

50. Defendants deny the allegations contained in this paragraph.

51. Defendants deny the allegations contained in this paragraph.

52. Defendants deny the allegations contained in this paragraph.

53. Defendants deny the allegations contained in this paragraph.

                           THIRD CLAIM FOR RELIEF
                                (Cybersquatting)
                             (15 U.S.C. § 1125(d)(1))

54. Defendants deny the allegations contained in this paragraph.

55. Defendants deny the allegations contained in this paragraph.

56. Defendants deny the allegations contained in this paragraph.

57. Defendants deny the allegations contained in this paragraph.

58. Defendants deny the allegations contained in this paragraph.

59. Defendants deny the allegations contained in this paragraph.

60. Defendants deny the allegations contained in this paragraph.

61. Defendants deny the allegations contained in this paragraph.

                          FOURTH CLAIM FOR RELIEF

                                        4
       Case: 5:19-cv-00333-PAB Doc #: 9 Filed: 03/26/19 5 of 7. PageID #: 82



                               (Unfair Competition Under State Law)

       62. Defendants deny the allegations contained in this paragraph.

       63. Defendants deny the allegations contained in this paragraph.

       64. Defendants deny the allegations contained in this paragraph.

       65. Defendants deny the allegations contained in this paragraph.

                                  FIFTH CLAIM FOR RELIEF
                            (Trademark Infringement Under State Law)

       66. Defendants deny the allegations contained in this paragraph.

       67. Defendants deny the allegations contained in this paragraph.

       68. Defendants deny the allegations contained in this paragraph.



                                 FIRST AFFIRMATIVE DEFENSE

       69. Plaintiff’s Complaint fails to state a claim for which relief can be granted.

                                SECOND AFFIRMATIVE DEFENSE

       70. Plaintiffs’ claims are barred by lack of injury/damage.

                                 THIRD AFFIRMATIVE DEFENSE

       71. The Complaint is barred because Defendants’ conduct and actions were at all times

proper and for legitimate business reasons.

                               FOURTH AFFIRMATIVE DEFENSE

       72. Defendants are excused based on the doctrine of fair use.

                                 FIFTH AFFIRMATIVE DEFENSE

       73. The Complaint is barred by doctrines of waiver, acquiescence, estoppel and laches.

                                   SIX AFFIRMATIVE DEFENSE

       74. Plaintiff’s losses and/or damages, if any, were directly and proximately caused by


                                                 5
        Case: 5:19-cv-00333-PAB Doc #: 9 Filed: 03/26/19 6 of 7. PageID #: 83



an unforeseeable, intervening, superseding and/or contributing cause and/or person/entity for

which Defendant bears no responsibility.

                                 SEVEN AFFIRMATIVE DEFENSE

        76. Defendants serve notice that they intend to rely upon and assert all defenses that may

become known or available during the course of discovery in this proceeding and hereby reserve

the right to amend this Answer and these Affirmative Defenses to assert any and all such

defenses.



WHEREFORE, having fully answered, Defendants Boiling Crab Seafood LLC and Shaodon

Chen hereby pray that the Complaint of Boiling Crab Franchise Co., LLC be dismissed at

Plaintiff’s costs.

                                                             Respectfully submitted,


                                                             /s/ Lei Jiang______
                                                             Lei Jiang (0084847)
                                                             Lei Jiang LLC
                                                             26943 Westwood Rd.,
                                                             Westlake, OH 44145
                                                             (440)835-2271
                                                             (440)835-2817 Fax
                                                             ljiang@LeiJiangLaw.com
                                                             Attorney for Defendants




                                                 6
       Case: 5:19-cv-00333-PAB Doc #: 9 Filed: 03/26/19 7 of 7. PageID #: 84



                               CERTIFICATE OF SERVICE

        I hereby certify that the original foregoing document has been served on this __26th____
Day of March, 2019, via Court’s electronic system. All parties and/or their attorneys will be
notified through the Court’s electronic filing system.


                                                           /s/ Lei Jiang _________
                                                           Lei Jiang, Esq.
                                                           Attorney for Defendants




                                               7
